       Case 1:20-cv-00040-SCY-LF Document 30 Filed 06/10/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DIANA PETERLIN, as next friend
for J.P., a minor child,

               Plaintiff,

       v.                                                           Civ. No. 20-40 SCY/LF

NEW MEXICO CHILDREN, YOUTH
AND FAMILIES DEPARTMENT, and
ACADIA HEALTHCARE COMPANY, INC.,
d/b/a DESERT HILLS,

               Defendants.


                            ORDER GRANTING MOTION TO AMEND

       This matter comes before the Court on “Plaintiff’s Motion for Leave to File Amended

Complaint for Civil Rights Violations and Personal Injuries Pursuant to the New Mexico Tort

Claims Act,” filed April 30, 2020. Doc. 25. Defendant New Mexico Children, Youth and

Families Department (“CYFD”) takes no position as to the motion and filed no response.

Defendant Acadia Healthcare Company (“Acadia”) opposes the motion and filed a response in

opposition on May 14, 2020. Doc. 27. Plaintiff filed a reply on May 28, 2020. Doc. 28. Pursuant

to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings

and to enter an order of judgment. Docs. 10, 11, 13, 14. For the reasons stated below, the Court

grants Plaintiff’s Motion to Amend.
        Case 1:20-cv-00040-SCY-LF Document 30 Filed 06/10/20 Page 2 of 4



                                         BACKGROUND

       Plaintiff filed her original Complaint in state court on February 2, 2019, Doc. 1-1, but did

not serve Defendants until December 19, 2019, Doc. 1-2. On January 14, 2020, Defendant

CYFD removed the case to federal court. Doc. 1. Judge Fashing held a scheduling conference on

February 26, 2020 and entered a Scheduling Order. Doc. 22. The Scheduling Order set the

deadline for Plaintiff to seek leave to join additional parties as April 30, 2020. In accordance

with that deadline, Plaintiff now moves to amend her Complaint in order to add Youth and

Family Centered Services of New Mexico, Inc. (“YFCS”) as a defendant in this case. Doc. 25.

                                          DISCUSSION

       Rule 15 provides that “the court should freely give leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a)(2). “The grant of leave to amend the pleadings pursuant to Rule

15(a) is within the discretion of the trial court.” Minter v. Prime Equipment Co., 451 F.3d 1196,

1204 (10th Cir. 2006). Given the permissiveness with which courts view motions to amend,

“[r]efusing leave to amend is generally only justified upon a showing of undue delay, undue

prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

amendments previously allowed, or futility of the amendment.” Frank v. U.S. West, Inc., 3 F.3d

1357, 1365 (10th Cir. 1993).

       In this case, Defendant Acadia opposes Plaintiff’s Motion to Amend not because of what

Plaintiff has included in her proposed amended complaint, but because of what Plaintiff did not

take out of her proposed amended complaint. Acadia asserts that it is an improper party and that

YFCS, doing business as Desert Hills, is the proper defendant to take its place. Doc. 27 at 2 ¶ 3.

Accordingly, Acadia opposes the proposed amended complaint because, although Plaintiff added

YFCS as a defendant, she did not remove Acadia as a defendant. The Court construes this as a

futility argument.

                                                 2
        Case 1:20-cv-00040-SCY-LF Document 30 Filed 06/10/20 Page 3 of 4



        A court may deny a motion to amend on the basis of futility if the proposed amendment

could not withstand a motion to dismiss or otherwise fails to state a claim upon which relief may

be granted. Stewart v. Bd. of Cnty Comm’rs for Shawnee Cnty., Kan., 216 F.R.D. 662, 664 (D.

Kan. 2003). When determining whether an amendment is futile, the court analyzes the proposed

amendment as if it were before the court on a motion to dismiss pursuant to Rule 12(b)(6). Id.

However, “[t]he party opposing the proposed amendment bears the burden of establishing its

futility.” Mackley v. TW Telecom Holdings, Inc., 296 F.R.D. 655, 661 (D. Kan. 2014). Acadia

fails to meet this burden. It merely alleges that “Plaintiff’s First Amended Complaint still fails to

make any cognizable claims against Acadia Healthcare Company, Inc. because it completely

disregards the corporate separateness that exists between Acadia and Desert Hills.” Doc. 27 at 3

¶ 10. This conclusory statement does not demonstrate that the proposed amended complaint fails,

on its face, to state a claim that relief is plausible against Acadia.

        Acadia also asserts that the Court should deny Plaintiff’s Motion to Amend as untimely

because the motion comes “some fifteen months after [Plaintiff] initially filed suit.” Doc. 27 at 3.

Indeed, Plaintiff first filed this suit on February 2, 2019. However, she did not serve Defendants

until December 19, 2019 and the case came to federal court on January 14, 2020. Although it

took nearly a year for the case to arrive in this Court, since removal, the case has timely

proceeded to a scheduling conference, Doc. 17, 21, at which the Court set amendment and

discovery deadlines, Doc. 22. After learning that YFCS is the correct legal entity, Plaintiff

moved to amend her complaint within the Scheduling Order’s deadline. There is no evidence that

Plaintiff delayed moving to amend in order to “make the complaint a moving target,” Minter,

451 F.3d at 1206, or that Plaintiff knew or should have known all of the information on which

the proposed amendment is based before the filing of an earlier complaint, see Pallottino v. City

of Rio Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994). That Plaintiff filed her initial state-court

                                                   3
       Case 1:20-cv-00040-SCY-LF Document 30 Filed 06/10/20 Page 4 of 4



Complaint over a year ago is not a sufficient reason for the Court to deny the Motion to Amend

as untimely.

                                       CONCLUSION

       Plaintiff’s Motion for Leave to File Amended Complaint for Civil Rights Violations and

Personal Injuries Pursuant to the New Mexico Tort Claims Act (Doc. 25) is GRANTED. Plaintiff

shall file her First Amended Complaint (currently Doc. 25-1) separately on the docket within

seven days of this Order.



                                            _____________________________________
                                            STEVEN C. YARBROUGH
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by consent




                                               4
